department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date oct employer_identification_number legend d trust donor and unitrust beneficiary m state u trust dear sir or madam tieo' z contact person identification_number contact number uil no we have considered your request dated date for a ruling that early termination and division of u will not constitute self-dealing by the trustee of u by the two donors either with respect to the trust or to the charitable_remainder foundation or by any foundation_manager and that the proposed termination will not constitute a termination of foundation status for the purpose of sec_507 u is a charitable_remainder_unitrust described in sec_664 of the internal_revenue_code and a split-interest trust described in sec_4947 the terms of u require it to pay out of the net fair_market_value of its assets each year to d and his wife jointly or the entire amount to the survivor the payment is made out of net_income and to the extent necessary out of principal the term of u is five years ending on date or on the earlier death of the survivor of d and his wife upon termination the remaining assets are distributed to a private_foundation described in sec_501 and sec_509 of the code the only conditions for the distribution to the foundation are that the foundation is still a qualified charity and that d and his wife have not exercised their retained power to specify a different remainderman d and his wife are disqualified persons with respect to the foundation as major donors and trustees the economy in the recent past has made it difficult to reconcile the interests of the trustee in managing u for the substantial annual disbursement of and the interest of the foundation in preserving the capital of u until it is delivered d who is also a trustee of the foundation feels that the foundation could better invest its share of the assets for its long-term commitments all of the interested parties agree to the proposal to terminate u early and to distribute to the income and remainder beneficiaries pro_rata shares of the trust assets equal to the present_value of their respective interests measured on the date of termination d and his wife plan to treat the proceeds as an amount received from the sale_or_other_disposition of a term_interest_in_property subject_to the limitations of sec_1001 of the code ie gain equal to the entire amount_realized with no offsetting basis in the term_interest u represents that the actuarial values of the shares will be determined using the discount rate in effect under sec_7520 of the code on the date of termination and using the methodology under sec_1_664-4 of the regulations for valuing interests in charitable_remainder trusts the trust is construed under the law of the state of m u has presented an opinion from an m lawyer that the early termination is permissible if the beneficiaries agree and none of their interests are contingent as part of the proposed transaction the donors plan to release their power to change the charitable remainderman in the opinion of the attorney neither the courts nor the attorney_general of m are necessary participants u admits that it would be improper for the donors to receive from the proposed early termination a greater share of the trust than the actuarial value of the remaining years of trust income this could happen if both donors were to die before the end of the stated term on date however u has substantiated its assertion that neither d nor his wife have a medical_condition that is expected to result in a shorter longevity than expected for a persons of their ages as set forth in table v of sec_1_72-9 of the regulations a specialist in internal medicine performed full physical examinations of d and his wife last april and has signed affidavits under penalties of perjury health condition that would reduce their normal life expectancy d and his wife have also signed affidavits that they know of no sec_664 of the code exempts from income_tax charitable_remainder unitrusts which it defines as those from which a fixed percentage of the net fair_market_value of its assets is paid to at least one person not an organization described in sec_170 for a term of years after which the remainder_interest is transferred to an organization described in sec_170 sec_507 of the code imposes substantial taxes on foundation that cease to qualify as private_foundations or commit acts giving rise to liability for tax under chapter sec_4941 of the code imposes an excise_tax on disqualified persons for each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code defines self-dealing as including any direct or indirect-- a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person or e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4947 of the code provides in pertinent part that in the case of a_trust which is not exempt from tax under sec_501 not all of the unexpired interests of which are devoted to charitable purposes and which has amounts in trust for which a charitable deduction was allowed sec_507 and sec_4941 apply as if such trust were a private_foundation sec_4947 of the code provides that sec_4947 shall not apply with respect to any amounts payable under the terms of such trust to non- charitable income beneficiaries sec_1_508-3 of the regulations provides generally that a split-interest trust described in sec_4947 of the code is subject_to the provisions of sec_508 to the extent that sec_4947 applies sections to such a_trust sec_53 d -1 a of the foundations and similar excise_taxes regulations provides that it is immaterial whether a transaction results in a benefit or a detriment to the private_foundation in determining whether the transaction is an act of self-dealing sec_53 d -2 f of the foundations and similar excise_taxes regulations provides that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of self-dealing sec_53_4947-1 of the regulations provides that the provisions of sec_507 of the code shall not apply to a_trust described in sec_4947 or by reason of any payment to a beneficiary that is directed by the terms of the governing instrument of the trust and is not discretionary with the trustee or in the case of a discretionary payment by reason of or following the expiration of the last remaining charitable interest in the trust sec_53_4947-1 of the regulations sets forth the following relevant example j creates a charitable_remainder_annuity_trust described in sec_664 example under which s j's son receives dollar_figure per year for life remainder to be distributed outright to p an organization described in sec_501 j is allowed a deduction under sec_170 for the value of the remainder_interest placed in trust for the benefit of p and the provisions of sec_4947 apply to the trust at the death of s the trust will terminate and all assets will be distributed to p however such final distribution to p will not be considered a termination of the trust's private_foundation_status within the meaning of sec_507 the tax on self-dealing applies to transfers to a disqualified_person of the assets of a split-interest trust except for amounts payable under the terms of such trust to income beneficiaries reg sec_4947 state law provides for early termination under the facts presented however it does not settle the proper allocation between the income and remainder beneficiaries the critical question is whether early termination may reasonably be expected to result in a greater allocation of the trust assets to the income_beneficiary to the detriment of the charitable_beneficiary in this case the income beneficiaries are not expected to receive more than they would during the full term of the trust the charitable_remainder beneficiaries might receive more because the donors have a right to change the remainder beneficiaries or designate additional ones and change the proportions at least theoretically the charitable_remainder has not vested until the trust has ended without exercise of the reserved power we are persuaded by the following circumstances that the early termination in this case will not be to the detriment of the charitable_beneficiary state law allows the early termination and all beneficiaries favor it the proposed division will duplicate the intent of the trust in a different time frame because the trustee will use the income_tax regulations’ formula for determining the present values of the income and remainder interests in a charitable_remainder_trust the income beneficiaries’ physician has conducted physical examinations and stated under penalties of perjury that he finds no medical conditions expected to result in a shorter-than-average longevity under sec_1_72-9 of the regulations and the income beneficiaries have signed similar statements therefore we rule that early termination and division of the trust as proposed will not constitute self-dealing under sec_4941 of the code by the trustee or by either donor with respect to the trust nor by either donor with respect to the foundation consent to the early termination by the foundation will not constitute participation in a self-dealing transaction under sec_4941 of the code by any foundation_manager the proposed termination will not constitute a termination of foundation status under sec_507 of the code except as we have ruled above we express no opinion as to the tax consequences of the transaction under the cited provisions of the code or under any other provisions of the code this ruling is directed only to u sec_6110 of the code provides that it may not be used or cited as precedent because this letter could help resolve future tax questions you should keep a copy of this ruling in your permanent records if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely jane baniewicz acting manager exempt_organizations technical group
